219 S.E.2d 248 (1975)
27 N.C. App. 414
STATE of North Carolina
v.
Connie Lee CRAWFORD.
No. 7514SC444.
Court of Appeals of North Carolina.
November 5, 1975.
Certiorari Denied December 17, 1975.
*249 Atty. Gen. Rufus L. Edmisten by Associate Atty. Robert P. Gruber, Raleigh, for the State.
John C. Wainio, Pulley & Wainio, Durham, for defendant-appellant.
Certiorari Denied by Supreme Court December 17, 1975.
CLARK, Judge.
The defendant assigns as error the charge of the trial court on the presumption of possession of recently stolen property contending that the property found in the possession of the defendant was not sufficiently identified as the stolen property. He relies on State v. Foster, 268 N.C. 480, 151 S.E.2d 62 (1966), where the owner testified that he was unable to identify the six new Phillips 66 tires found in the possession of defendant but that they were the same brand and size as the tires stolen from his place of business. The court ruled that the evidence was not sufficient to support a verdict of guilty of the theft of the tires, but it upheld the conviction of the defendant for the misdemeanor theft of the battery charger which the owner identified as his property on the basis of a broken prong and a burn mark.
The State's evidence in this case tends to show that the amplifier and radio in possession of defendant and another several hours after the breaking and entering and theft were identified by the owner, who testified that he recognized the amplifier "from seeing it and using it so much", and that he recognized the radio as being the last one of a group that had on it a price tag in his handwriting.
It is not necessary that stolen property be unique to be identifiable. Often stolen property consists of items which are almost devoid of identifying features, such as coins and goods which are mass produced and nationally distributed under a brand name. When such items are the proceeds of a larceny, their identity as being in the possession of the accused must necessarily be drawn from other facts satisfactorily proved. 52A C.J.S. Larceny § 95 (1968); State v. Watson, 10 N.C.App. 168, 177 S.E.2d 771 (1970).
We find the identification evidence sufficient to warrant the charge on the presumption arising from the possession of recently stolen property. And we find no error in the charge on this presumption.
No error.
BRITT and PARKER, JJ., concur.